IN THE COMMONWEALTH COURT OF PENNSYLVANIA

L.S.,                                          :
                             Petitioner        :
                                               :
              v.                               :    No. 391 M.D. 2019
                                               :    Submitted: August 14, 2020
Pennsylvania State Police,                     :
                         Respondent            :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                       FILED: December 3, 2020

              L.S., pro se, has filed a petition for review to challenge the
constitutionality of subchapter I of the Sexual Offender Registration and Notification
Act (SORNA II), 42 Pa. C.S. §§9799.10-9799.75. L.S. requests a declaratory
judgment that SORNA II cannot constitutionally be applied to him and an injunction
to stop the Pennsylvania State Police (State Police) from requiring him to register as
a sex offender. Asserting there are no material facts in dispute, L.S. has filed a
motion for summary relief1 in his favor.
              We begin with a review of Pennsylvania’s sex offender registration
laws. Beginning in 1995, the General Assembly enacted a series of statutes requiring
convicted sex offenders living within the Commonwealth to register with the State

1
  L.S. titled his motion a “Motion for Summary Judgment.” Consistent with Chapter 15 of the
Pennsylvania Rules of Appellate Procedure, the Court shall treat the motion as a motion for
summary relief under PA. R.A.P. 1532(b). Pennsylvania Manufacturers’ Insurance Association
Company v. Johnson Mathey, Inc., 160 A.3d 285, 287 n.1 (Pa. Cmwlth. 2017). “The standards
that we apply to a motion for summary relief are, as is discussed below, the same as for a motion
for summary judgment.” Id.
Police for varying periods of time. The first of these statutes was commonly known
as Megan’s Law, former 42 Pa. C.S. §§9791-9799.6, which became effective on
April 22, 1996. In 2000, the General Assembly enacted what is commonly referred
to as Megan’s Law II, former 42 Pa. C.S. §§9791-9799.7. In 2004, Megan’s Law II
was succeeded by Megan’s Law III, former 42 Pa. C.S. §§9791-9799.75, which
remained in effect until 2012. The Sexual Offender Registration and Notification
Act (SORNA I), 42 Pa. C.S. §§9799.10-9799.41, replaced Megan’s Law III.2
              SORNA I was enacted, inter alia, to “protect the safety and general
welfare of the citizens of this Commonwealth by providing for increased regulation
of sexual offenders, specifically as that regulation relates to registration of sexual
offenders and community notification about sexual offenders.”                        Taylor v.
Pennsylvania State Police, 132 A.3d 590, 595 (Pa. Cmwlth. 2016) (quoting former
42 Pa. C.S. §9799.11).         SORNA I established, for the first time, a three-tier
classification system for sexual offenders. The sexual “offender’s tier status [wa]s
determined by the offense committed and impact[ed] the length of time an offender
[wa]s required to register and the severity of punishment should an offender fail to
register or provide false registration information.” Taylor, 132 A.3d at 595 (citing
former 42 Pa. C.S. §9799.15).
              SORNA I increased the length of registration for many offenders;
required quarterly in-person reporting; and placed personal information about the
registrant, such as his home address and place of employment, on the internet. In




2
 In 2013, the Pennsylvania Supreme Court struck down Megan’s Law III for violating the single
subject rule of Article III, Section 3 of the Pennsylvania Constitution, PA. CONST. art. III, §3.
Commonwealth v. Neiman, 84 A.3d 603, 616 (Pa. 2013). By the time Megan’s Law III was struck
down, it had been replaced by SORNA I.
                                               2
Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017),3 our Supreme Court held
SORNA I to be unconstitutional because these provisions violated the prohibition
against ex post facto laws.4
               Following the Supreme Court’s decision in Muniz, the General
Assembly enacted SORNA II, which has two subchapters. As our Supreme Court
has explained,

               Subchapter H is based on the original SORNA [I] statute and is
               applicable to offenders … who committed their offenses after the
               December 20, 2012[,] effective date of SORNA [I]; Subchapter
               I is applicable to offenders who committed their offenses prior to
               the effective date of SORNA [I] and to whom the Muniz decision
               directly applied.[5]


3
  In Muniz, the petitioner had been convicted of two counts of indecent assault against a minor less
than 13 years of age. At the time of his conviction, Megan’s Law III required registration with the
State Police for 10 years following the petitioner’s release from incarceration. Muniz, 164 A.3d at
1193 (citing former 42 Pa. C.S. §9795.1). However, the petitioner absconded before sentencing.
By the time he was apprehended and sentenced, SORNA I was in effect. Under SORNA I’s new
classification system, the petitioner was subject to lifetime registration. The petitioner challenged
SORNA I as unconstitutional because it retroactively increased the length of his registration and
notification requirements. The Pennsylvania Supreme Court held that the retroactive application
of SORNA I’s new tier system was an unconstitutional ex post facto law, to the extent that it
imposed a lifetime registration requirement that was not applicable when the petitioner committed
his crimes.
4
  The United States Constitution provides, in pertinent part, that “[n]o … ex post facto Law shall
be passed.” U.S. CONST. art. I, §9. The Pennsylvania Constitution likewise provides, in pertinent
part, “[n]o ex post facto law … shall be passed.” PA. CONST. art. I, §17. “[T]he ex post facto
clauses of both constitutions are virtually identical, and the standards applied to determine an ex
post facto violation are comparable.” Evans v. Pennsylvania Board of Probation and Parole, 820
A.2d 904, 909 (Pa. Cmwlth. 2003) (citing Commonwealth v. Young, 637 A.2d 1313, 1317 n.7 (Pa.
1993)).
5
  Subchapter I applies to individuals who are:
        (1) convicted of a sexually violent offense committed on or after April 22, 1996, but
        before December 20, 2012, whose period of registration with the Pennsylvania
        State Police, as described in section 9799.55 (relating to registration), has not
        expired; or
                                                 3
Commonwealth v. Butler, 226 A.3d 972, 981 n.11 (Pa. 2020). Subchapter I requires
offenders, upon their release from incarceration, to provide the State Police with
information about their current or intended residences, employment, and enrollment
as a student. 42 Pa. C.S. §9799.56(a)(1). In addition, offenders must notify the State
Police “within three business days of” any changes in residence, employment or
employment location, or enrollment status in an educational institution. 42 Pa. C.S.
§9799.56(a)(2).      Offenders must “appear within 10 days before each annual
anniversary date of [their] initial registration ... at an approved registration site to
complete a verification form and to be photographed.” 42 Pa. C.S. §9799.60(b).
Offenders who fail to comply with the registration and verification provisions “may
be subject to prosecution under [Section 4915.2 of the Crimes Code,] 18 Pa. C.S.
§4915.2 (relating to failure to comply with 42 Pa. C.S. Ch. 97 Subch. I registration
requirements).” 42 Pa. C.S. §§9799.56(d), 9799.60(e).
              L.S.’s petition for declaratory and injunctive relief asserts that
subchapter I of SORNA II cannot be applied to him because to do so would violate
the constitutional proscription against ex post facto laws. The petition states that on
December 19, 1994, L.S. was arrested on charges of rape, aggravated assault, and
aggravated indecent assault. Petition at 2, ¶1. On December 27, 1995, he was
sentenced to an aggregate term of 42 to 84 months of incarceration.6 At the time of
his offense, Pennsylvania did not have a law requiring convicted sex offenders to

        (2) required to register with the Pennsylvania State Police under a former sexual
        offender registration law of this Commonwealth on or after April 22, 1996, but
        before December 20, 2012, whose period of registration has not expired.
42 Pa. C.S. §9799.52 (emphasis added).
6
  In the petition, L.S. averred that he was convicted on November 13, 1995. Petition at 2, ¶2. In
the amended motion for summary relief, L.S. stated that he was sentenced on December 27, 1995.
Amended Motion at 1, ¶3. Therefore, for purposes of this opinion, we will use December 27,
1995, as his date of sentencing.
                                               4
register with the State Police. Id., ¶¶4-5. The petition further states that, on May 8,
2004, L.S. was informed that he was required to register with the State Police as a
sex offender for his lifetime. Id., ¶3.7 The answer of the State Police does not contest
these allegations.
               L.S. filed a motion for summary relief.8 Subchapter I of SORNA II will
require L.S. to register for his lifetime. 42 Pa. C.S. §9799.55(b)(2). Accordingly,
he will be required to report his residence and place of employment, including any
changes thereto, to the State Police.                42 Pa. C.S. §9799.56(a)(1)-(2).          This
information, together with a current photograph, will appear online. L.S. must
appear annually before the State Police to verify his residence and to be
photographed.       42 Pa. C.S. §9799.60(b).             L.S. asserts that these registration
requirements are punitive and violate the ex post facto clauses of the United States
and Pennsylvania Constitutions.
               The State Police responds that “Megan’s Law I was in place when
[L.S.] was convicted on December 27, 1995[,] and required his registration for ten
years.” State Police Amended Brief at 7-8. Megan’s Law II required L.S. to register
for his lifetime because he was “incarcerated … on or after the effective date of this


7
  At that time, Megan’s Law II was in effect, and it imposed a lifetime registration requirement
upon L.S.
8
  Summary relief, akin to a motion for summary judgment, is properly granted where “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with any
affidavits, show that there is no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law.” Pennsylvania Medical Society v. Foster, 624 A.2d 274,
276 (Pa. Cmwlth. 1993). Because there are no material facts in dispute, we examine whether
L.S.’s right to judgment is clear as a matter of law.
        Initially, in his motion for summary relief, L.S. contended that, pursuant to the
Pennsylvania Supreme Court’s decision in Muniz, the application of SORNA I’s registration
requirements to him violates the ex post facto clause. Subsequently, L.S. filed an amended motion
for summary relief to address the applicability of the registration requirements in SORNA II.
                                                 5
act.” Id. at 8. The State Police argues that L.S. was a lifetime registrant in
Pennsylvania when SORNA II was enacted; therefore, it did not extend his period
of registration. As such, the State Police contends that L.S.’s application must fail.
              We conclude that L.S. is entitled to relief under this Court’s en banc
decision in T.S. v. Pennsylvania State Police, 231 A.3d 103 (Pa. Cmwlth. 2020),
notice of appeal filed (Pa., No. 34 MAP 2020, filed June 10, 2020). In T.S., this
Court held that subchapter I of SORNA II was punitive and could not be applied to
the petitioner, because he committed his sexual offenses before Pennsylvania had
enacted its first sex offender registration scheme. T.S. is binding here because L.S.
committed his offense in 1994, before there was a sexual offender registration law.
We reject the contention of the State Police that because his conviction took place
after the enactment of Megan’s Law I, it applies to L.S.
              The petitioner in T.S. committed his sexual offense in 1990, before the
1995 enactment of Megan’s Law I. Upon his release from incarceration in 2002,
T.S. was subject to a lifetime registration requirement in Megan’s Law II.
Subchapter I of SORNA II continued that registration requirement. Before this
Court, T.S. argued subchapter I of SORNA II violated the prohibition against ex post
facto laws, given the Supreme Court’s holding in Muniz, 164 A.3d 1189. We agreed.
              In reaching this conclusion, this Court applied the analysis set forth by
the United States Supreme Court in Kennedy v. Mendoza-Martinez, 372 U.S. 144
(1963), to determine whether subchapter I was punitive in effect.9 T.S., 231 A.3d at
119. Accordingly, this Court considered the following seven factors:

              [1] whether the sanction involves an affirmative disability or
              restraint, [2] whether it has historically been regarded as

9
 The General Assembly stated in SORNA II that the purpose of the new registration statute was
not to impose punishment. The legislature’s stated intention is not dispositive.
                                             6
                 punishment, [3] whether it comes into play only on a finding of
                 scienter, [4] whether its operation will promote the traditional
                 aims of punishment – retribution and deterrence, [5] whether the
                 behavior to which it applies is already a crime, [6] whether an
                 alternative purpose to which it may rationally be connected is
                 assignable for it, and [7] whether it appears excessive in relation
                 to the alternative purpose assigned.

Id. (quoting Mendoza-Martinez, 372 U.S. at 168-69). This Court concluded that the
majority of the factors weighed in favor of finding subchapter I of SORNA II to be
punitive as to T.S., particularly with regard to the annual in-person appearances at
approved registration sites,10 updates with the State Police of any changes in
registration information,11 and publication online of a registrant’s personal
information.12 Thus, we held as follows:

                 While some form of retroactive registration requirements may be
                 constitutional, see Smith[ v. Doe], 538 U.S. [84,] 105 [(2003)],
                 applying the analysis in Muniz, we must find the cumulative
                 effect of the registration requirements of subchapter I of
                 [SORNA II] on [the p]etitioner goes beyond imposing mere
                 registration and is punishment. [The p]etitioner, who committed
                 the crimes giving rise to his present obligation to register in 1990,
                 could not “have fair warning” of the applicable law that now
                 mandates his registration and the terms thereof…. His right to
                 relief on these ex post facto claims is not premised in a “right to
                 less punishment, but the lack of fair notice and governmental
                 restraint” that occurred when the General Assembly “increase[d]
                 punishment beyond what was prescribed when the crime was
                 consummated.” ... Accordingly, we determine that the Mendoza-
                 Martinez factors weigh in favor of finding subchapter I of
                 [SORNA II] to be punitive as applied to [the p]etitioner under
                 the Ex Post Facto clause of the United States Constitution.


10
     42 Pa. C.S. §9799.60(b).
11
   42 Pa. C.S. §9799.56(a)(2).
12
   42 Pa. C.S. §9799.63(c)(1).
                                               7
T.S., 231 A.3d at 136-37 (quotations omitted) (footnotes omitted).
              Likewise, in B.W. v. Pennsylvania State Police (Pa. Cmwlth., No. 433
M.D. 2018, filed July 6, 2020) (unreported),13 the petitioner challenged the
constitutionality of subchapter I of SORNA II, as applied to him. The petitioner was
convicted in 1995 of rape, aggravated indecent assault, and indecent assault and
sentenced to 3½ to 10 years’ imprisonment. Because the petitioner committed his
crimes prior to the enactment of a sexual offender registration scheme, he did not
have fair warning of the extensive reporting requirements that would be imposed on
him. Although the petitioner was convicted of his crimes in December 1995, after
Megan’s Law I was enacted, we concluded that “the date of the offense is central to
an ex post facto analysis.” B.W., slip op. at 14 (quoting T.S., 231 A.3d at 119)
(emphasis added). Accordingly, we held that subchapter I of SORNA II was an
unconstitutional ex post facto law as applied to him. B.W., slip op. at 14.
              Recently, the Supreme Court issued a decision in the consolidated
appeals of Commonwealth v. Lacombe and Commonwealth v. Witmayer, 234 A.3d
602 (Pa. 2020) (collectively, Lacombe). It held that subchapter I of SORNA II did
not violate the constitutional prohibition against ex post facto laws, at least with
regard to the appellees in that case, who committed their offenses after Pennsylvania
had enacted a sexual offender registration statute. Indeed, the Supreme Court stated
that its ex post facto analysis of subchapter I applied “to those convicted of a sexually
violent offense after April 22, 1996, but before December 20, 2012.” Lacombe, 234
A.3d at 615 (emphasis added). The holding in Lacombe is limited to its facts. It

13
   An unreported panel decision of this Court, “issued after January 15, 2008,” may be cited “for
its persuasive value[.]” Section 414(a) of the Commonwealth Court’s Internal Operating
Procedures, 210 Pa. Code §69.414(a). The State Police filed an appeal in B.W. on July 29, 2020,
which is docketed at 44 MAP 2020. B.W.’s cross-appeal, filed on August 13, 2020, is docketed
at 47 MAP 2020.
                                               8
does not undertake an ex post facto analysis of subchapter I as applied to individuals
who committed their offenses before Pennsylvania’s first sexual offender
registration scheme became effective on April 22, 1996.
             The holdings in T.S. and B.W. are dispositive here. As in those cases,
L.S. committed his offense before Pennsylvania had a statutory sex offender
registration system. The lifetime registration requirement imposed on L.S. under
subchapter I of SORNA II derives solely from his conviction for a crime that was
committed in 1994. At the time he committed this crime, L.S. did not “‘have fair
warning’ of the applicable law that now mandates his registration and the terms
thereof.” T.S., 231 A.3d at 118 (quoting Peugh v. United States, 569 U.S. 530, 544
(2013)). As in T.S. and B.W., the application of SORNA II’s lifetime registration
and reporting requirements imposes greater punishment on L.S. than did the law in
effect at the time that he committed his crimes. Thus, subchapter I of SORNA II is
an unconstitutional ex post facto law as applied to L.S.
             Accordingly, we grant L.S.’s amended motion for summary relief and
declare that L.S. is not subject to subchapter I of SORNA II’s registration and
reporting requirements, which will result in his removal from the sexual offender
registry.
                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge




                                          9
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

L.S.,                                     :
                          Petitioner      :
                                          :
             v.                           :   No. 391 M.D. 2019
                                          :
Pennsylvania State Police,                :
                         Respondent       :


                                       ORDER

             AND NOW, this 3rd day of December, 2020, L.S.’s Amended Motion
for Summary Relief is GRANTED. Judgment is entered in favor of L.S., declaring
the application of subchapter I of the Act of February 21, 2018, P.L. 27, 42 Pa. C.S.
§§9799.10-9799.75, as amended by the Act of June 12, 2018, P.L. 140 (collectively,
SORNA II) to L.S. is a violation of the ex post facto clauses of the United States and
Pennsylvania Constitutions. Therefore, the Pennsylvania State Police is ORDERED
not to apply subchapter I of SORNA II to L.S., which will result in his removal from
the sexual offender registry.

                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge